Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Amendment filed on 12/21/2020, in which claims 1-2, 9-10, 17-18 are amended. Claims 1-20 are currently pending.
Response to Arguments
Applicant’s arguments dated 12/21/2020 have been fully considered, but they are not deemed to be persuasive.
As to claims 1, 9, and 17, applicants submit the following argument.
“Kwon does not teach or suggest reducing a display area of a first page in the screen when it is determined that the first floating window as a first window to be held in the target area and the target area is an area other than the reduced display area. …. 
When the clipboard region 602 extends or reduces, the original display area of the home screen does not move or reduce and has an overlapping area with the clipboard region 602. … The OA alleges that Kwon teach "reducing an area of the first page" because the clipboard region expands. (OA, page 14). Applicant respectfully disagrees because when the clipboard region 602 expands, the clipboard region 602 overlays the display area of the home screen and the display area of the home screen is not reduced.”

The examiner respectfully disagrees. Kwon discloses that when a user flicks a content element from a home screen (first page) to a clipboard indicator 502 it is copied and shown within the clipboard region (target area), as shown in Figs 6A-D [See ¶-165, 173-175]. The clipboard region (“area other than the reduced area”) expands to occupy a portion of the interface shown in Fig 6D [See ¶-175]. The broadest reasonable interpretation of “reducing, … an area of the first page in the screen” does not preclude simply reducing the visible area of the first page from teaching the limitation, as taught by Kwon. A skilled artisan would recognize from Fig 6D, that when the clipboard region 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al (US 20160117072 A1 thereafter "Sharifi"), in view of Kwon et al (US 20150026620 A1 thereafter "Kwon").
As to claim 1, Sharifi discloses a method for sharing a multimedia resource, comprising: [A method is disclosed for sharing content with another application [See Abst, and ¶-55, 74]]
displaying, responsive to reception of a preset trigger instruction for any one of multimedia resources on a first page, a first floating window, wherein the multimedia resource corresponding to the preset trigger instruction is displayed in the first floating window in a thumbnail form; [When a user performs a drag command (preset trigger instruction), an agent 120 performs recognition in order to find entities on the interface 
moving, responsive to reception of a first movement instruction for the first floating window, the first floating window to a target area of a screen; … [The system provides the floating overlay (first floating window) as the user navigates the device [See ¶-33, 49]. The overlay is positioned (moved) near possible drop zones (target area) [See ¶-33, 49]. Additionally, the floating overlay can be moved by the user to a desired location (target area) [See ¶-49]]
after switching to a second page, moving, responsive to reception of a second movement instruction for the first floating window, the first floating window to the second page, wherein the second page is a page for performing information interaction with a recipient; and [The user can navigate to other applications (second movement instruction) [See ¶-33, 49]. As shown in Fig 5, the floating overlay is shown (moving) on interface 500 (second page) [See ¶-55]. The interface 500 contains information for communicating with a recipient (for performing information interaction with a recipient) [See ¶-55]]
…responsive to reception of a first release instruction for the first floating window on the second page, the multimedia resource to the recipient [When the floating overlay icon 505 is dropped (first release instruction) on a phone number 510 shown on interface 500 (second page), the phone number is recognized, and a message is created with shared content within it, as shown in Fig 6 [See ¶-55]. The generated message may include the content as an image [See ¶-73]].
reducing, responsive to determining the first [content element] as a first [element] to be held in the target area of the screen, an area of the first page in the screen and displaying the first [content element] in the target area of the screen, wherein the target area of the screen is an area other than the reduced area of the first page; …sending, …the multimedia resource to the recipient." (Emphasis added.)
On the other hand, Kwon does teach “reducing, responsive to determining the first [content element] as a first [element] to be held in the target area of the screen, an area of the first page in the screen and displaying the first [content element] in the target area of the screen, wherein the target area of the screen is an area other than the reduced area of the first page; …sending, …the multimedia resource to the recipient." (Emphasis added.)
Kwon discloses that when a user flicks a content element from a home screen (first page) to a clipboard indicator 502 it is copied and shown within the clipboard region (target area), as shown in Figs 6A-D [See ¶-165, 173-175]. The clipboard region (“area other than the reduced area”) expands to occupy a portion of the interface shown in Fig 6D [See ¶-175]. The broadest reasonable interpretation of “reducing, … an area of the first page in the screen” does not preclude simply reducing the visible area of the first page from teaching the limitation, as taught by Kwon. A skilled artisan would recognize from Fig 6D, that when the clipboard region is expanded, the visible area of the home screen (first page) is reduced because of the overlapping clipboard region. The user can drag an item from the clipboard region to a message transceiving application, and send the item to a recipient [See ¶-225-226, 277-278].

Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Kwon's clipboard region would have predictably resulted in conserving screen real estate by only displaying the clipboard drawer when desired.
As to claim 9, Sharifi discloses a device for sharing a multimedia resource, comprising: a processor; and a memory configured to store instructions executable by the processor, wherein the processor is configured to: [A method is disclosed for sharing content with another application [See Abst, and ¶-55, 74]. The described steps are performed on device 101, with processor 120, memory 130 which stores instructions [See ¶-52, 208]]
display, responsive to reception of a preset trigger instruction for any one of multimedia resources on a first page, a first floating window, wherein the multimedia resource corresponding to the preset trigger instruction is displayed in the first floating window in a thumbnail form; [When a user performs a drag command (preset trigger instruction), an agent 120 performs recognition in order to find entities on the interface (first page) [See ¶-30]. The entities may be text, or images (multimedia resources) [See ¶-26]. The system then provides a floating overlay (first floating window), wherein a full, or reduced version (thumbnail) of the content is shown as shown in Fig 2B [See ¶-33]]
move, responsive to reception of a first movement instruction for the first floating window, the first floating window to a target area of a screen; … [The system provides 
move, after switching to a second page, responsive to reception of a second movement instruction for the first floating window, the first floating window to the second page, wherein the second page is a page for performing information interaction with a recipient; and [The user can navigate to other applications (second movement instruction) [See ¶-33, 49]. As shown in Fig 5, the floating overlay is shown (moving) on interface 500 (second page) [See ¶-55]. The interface 500 contains information for communicating with a recipient (for performing information interaction with a recipient) [See ¶-55]]
… responsive to reception of a first release instruction for the first floating window on the second page, the multimedia resource to the recipient [When the floating overlay icon 505 is dropped (first release instruction) on a phone number 510 shown on interface 500 (second page), the phone number is recognized, and a message is created with shared content within it, as shown in Fig 6 [See ¶-55]. The generated message may include the content as an image [See ¶-73]].
However, Sharifi does not teach "reduce, responsive to determining the first floating window as a first window to be held in the target area of the screen, an area of the first page in the screen and display the first floating window in the target area of the screen, wherein the target area of the screen is an area other than the reduced area of the first page; …send, …the multimedia resource to the recipient." (Emphasis added.)
On the other hand, Kwon does teach “reduce, responsive to determining the first floating window as a first window to be held in the target area of the screen, an area of the first page in the screen and display the first floating window in the target area of the screen, wherein the target area of the screen is an area other than the reduced area of the first page; …send, …the multimedia resource to the recipient." (Emphasis added.)
Kwon discloses that when a user flicks a content element from a home screen (first page) to a clipboard indicator 502 it is copied and shown within the clipboard region (target area), as shown in Figs 6A-D [See ¶-165, 173-175]. The clipboard region (“area other than the reduced area”) expands to occupy a portion of the interface shown in Fig 6D [See ¶-175]. The broadest reasonable interpretation of “reducing, … an area of the first page in the screen” does not preclude simply reducing the visible area of the first page from teaching the limitation, as taught by Kwon. A skilled artisan would recognize from Fig 6D, that when the clipboard region is expanded, the visible area of the home screen (first page) is reduced because of the overlapping clipboard region. The user can drag an item from the clipboard region to a message transceiving application, and send the item to a recipient [See ¶-225-226, 277-278].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sharifi's entity drag and drop to incorporate the teachings of Kwon's clipboard region.

As to claim 17, Sharifi discloses a non-transitory storage medium having stored thereon computer program instructions that, when executed by a processor, implement a method for sharing a multimedia resource, wherein the method comprises: [A method is disclosed for sharing content with another application [See Abst, and ¶-55, 74]. The described steps are performed on device 101, with processor 120, memory 130 which stores instructions [See ¶-52, 208]]
displaying, responsive to reception of a preset trigger instruction for any one of multimedia resources on a first page, a first floating window, wherein the multimedia resource corresponding to the preset trigger instruction is displayed in the first floating window in a thumbnail form; [When a user performs a drag command (preset trigger instruction), an agent 120 performs recognition in order to find entities on the interface (first page) [See ¶-30]. The entities may be text, or images (multimedia resources) [See ¶-26]. The system then provides a floating overlay (first floating window), wherein a full, or reduced version (thumbnail) of the content is shown as shown in Fig 2B [See ¶-33]]
moving, responsive to reception of a first movement instruction for the first floating window, the first floating window to a target area of a screen; … [The system provides the floating overlay (first floating window) as the user navigates the device [See ¶-33, 49]. The overlay is positioned (moved) near possible drop zones (target 
after switching to a second page, moving, responsive to reception of a second movement instruction for the first floating window, the first floating window to the second page, wherein the second page is a page for performing information interaction with a recipient; and [The user can navigate to other applications (second movement instruction) [See ¶-33, 49]. As shown in Fig 5, the floating overlay is shown (moving) on interface 500 (second page) [See ¶-55]. The interface 500 contains information for communicating with a recipient (for performing information interaction with a recipient) [See ¶-55]]
…responsive to reception of a first release instruction for the first floating window on the second page, the multimedia resource to the recipient [When the floating overlay icon 505 is dropped (first release instruction) on a phone number 510 shown on interface 500 (second page), the phone number is recognized, and a message is created with shared content within it, as shown in Fig 6 [See ¶-55]. The generated message may include the content as an image [See ¶-73]].
However, Sharifi does not teach "reducing, responsive to determining the first floating window as a first window to be held in the target area of the screen, an area of the first page in the screen and displaying the first floating window in the target area of the screen, wherein the target area of the screen is an area other than the reduced area of the first page; …sending, …the multimedia resource to the recipient." (Emphasis added.)
reducing, responsive to determining the first floating window as a first window to be held in the target area of the screen, an area of the first page in the screen and displaying the first floating window in the target area of the screen, wherein the target area of the screen is an area other than the reduced area of the first page; …sending, …the multimedia resource to the recipient." (Emphasis added.)
Kwon discloses that when a user flicks a content element from a home screen (first page) to a clipboard indicator 502 it is copied and shown within the clipboard region (target area), as shown in Figs 6A-D [See ¶-165, 173-175]. The clipboard region (“area other than the reduced area”) expands to occupy a portion of the interface shown in Fig 6D [See ¶-175]. The broadest reasonable interpretation of “reducing, … an area of the first page in the screen” does not preclude simply reducing the visible area of the first page from teaching the limitation, as taught by Kwon. A skilled artisan would recognize from Fig 6D, that when the clipboard region is expanded, the visible area of the home screen (first page) is reduced because of the overlapping clipboard region. The user can drag an item from the clipboard region to a message transceiving application, and send the item to a recipient [See ¶-225-226, 277-278].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sharifi's entity drag and drop to incorporate the teachings of Kwon's clipboard region.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. .
Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al (US 20160117072 A1 thereafter "Sharifi"), in view of Kwon et al (US 20150026620 A1 thereafter "Kwon"), in view of Shim et al (US 20120162213 A1 thereafter "Shim").
As to claim 2, Sharifi, and Kwon do not disclose "displaying a prompt message to temporarily store the multimedia resource."
On the other hand, Shim does teach "displaying a prompt message to temporarily store the multimedia resource."
Shim discloses that when the user touches an object 10, a copy menu 11 (prompt message) is displayed as in Fig. 6 [See ¶-66]. The user can then select the copy menu 11 to generate a 3D image 20 (temporarily store) of the selected object [See ¶-67-68]. The 3D image 20 can be dragged to a different application to paste the 3D image and causes the 3D image 20 to disappear (temporary) [See ¶-68].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sharifi's entity drag and drop, and Kwon's clipboard region to incorporate the teachings of Shim's copy menu.
Motivation to do so would be to allow the user to operate the terminal with increased ease and convenience, as taught by Shim [See ¶-8]. Additional 		○ Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Shim's copy menu would have predictably resulted in allowing 
As to claim 10, Sharifi, and Kwon do not disclose "display a prompt message to temporarily store the multimedia resource."
On the other hand, Shim does teach "display a prompt message to temporarily store the multimedia resource."
Shim discloses that when the user touches an object 10, a copy menu 11 (prompt message) is displayed as in Fig. 6 [See ¶-66]. The user can then select the copy menu 11 to generate a 3D image 20 (temporarily store) of the selected object [See ¶-67-68]. The 3D image 20 can be dragged to a different application to paste the 3D image and causes the 3D image 20 to disappear (temporary) [See ¶-68].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sharifi's entity drag and drop, and Kwon's clipboard region to incorporate the teachings of Shim's copy menu.
Motivation to do so would be to allow the user to operate the terminal with increased ease and convenience, as taught by Shim [See ¶-8]. Additional 		○ Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Shim's copy menu would have predictably resulted in allowing the user to copy content via touch inputs, as taught by Shim, or via dragging, as taught by Sharifi.
As to claim 18, Sharifi, and Kwon do not disclose "displaying a prompt message to temporarily store the multimedia resource."

Shim discloses that when the user touches an object 10, a copy menu 11 (prompt message) is displayed as in Fig. 6 [See ¶-66]. The user can then select the copy menu 11 to generate a 3D image 20 (temporarily store) of the selected object [See ¶-67-68]. The 3D image 20 can be dragged to a different application to paste the 3D image and causes the 3D image 20 to disappear (temporary) [See ¶-68].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sharifi's entity drag and drop, and Kwon's clipboard region to incorporate the teachings of Shim's copy menu.
Motivation to do so would be to allow the user to operate the terminal with increased ease and convenience, as taught by Shim [See ¶-8]. Additional 		○ Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Shim's copy menu would have predictably resulted in allowing the user to copy content via touch inputs, as taught by Shim, or via dragging, as taught by Sharifi.
Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al (US 20160117072 A1 thereafter "Sharifi"), in view of Kwon et al (US 20150026620 A1 thereafter "Kwon"), in view of Shim et al (US 20120162213 A1 thereafter "Shim"), in view of Kim et al (US 20160062557 A1 thereafter "Kim").
As to claim 3, Sharifi, Kwon, and Shim do not disclose “displaying, responsive to reception of preset trigger instructions for M other multimedia resources, M floating 
On the other hand, Kim does teach “displaying, responsive to reception of preset trigger instructions for M other multimedia resources, M floating windows in an overlapped form, wherein M is a positive integer no less than 2; displaying a first window number identifier on top of the M overlapped floating windows; and sequentially displaying, responsive to reception of a second release instruction for the M floating windows in the target area, the M floating windows in the target area.”
Kim shows in Figs 10A-E that a plurality of content 1031 and 1032 can be captured [See ¶-130-134]. A user input (preset trigger instructions) on 452 shown in Fig 10D causes the content 1032 to be captured [See ¶-90]. The two contents are captured and displayed as overlapping thumbnails (floating windows in an overlapped form) in a floating window 450 shown in Fig 4D [See ¶-90, 96]. As shown in Fig 10E, a "2" is displayed to indicate the number of stored contents/thumbnails [See ¶-134]. The user may select the thumbnails 450, as shown in Fig 4D to display a share icon 442, shown in Fig 4E [See ¶-98-99]. When the user selects the share icon 442 (second release instruction), the thumbnails are transmitted to an application (target area) [See ¶-92]. The captured content is transmitted sequentially to the application (target area) [See ¶-93]. The receiving application displays the content [See ¶-94]. A skilled artisan would understand that the content would be displayed sequentially since it is transmitted separately and sequentially. 

Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Kim's multiple content capturing would have predictably resulted in allowing a user to more quickly transmit content between applications.
As to claim 11, Sharifi, Kwon, and Shim do not disclose “display, responsive to reception of preset trigger instructions for M other multimedia resources, M floating windows in an overlapped form, wherein M is a positive integer no less than 2; display a first window number identifier on top of the M overlapped floating windows; and sequentially display, responsive to reception of a second release instruction for the M floating windows in the target area, the M floating windows in the target area.”
On the other hand, Kim does teach “display, responsive to reception of preset trigger instructions for M other multimedia resources, M floating windows in an overlapped form, wherein M is a positive integer no less than 2; display a first window number identifier on top of the M overlapped floating windows; and sequentially display, responsive to reception of a second release instruction for the M floating windows in the target area, the M floating windows in the target area.”
Kim shows in Figs 10A-E that a plurality of content 1031 and 1032 can be captured [See ¶-130-134]. A user input (preset trigger instructions) on 452 shown in Fig 10D causes the content 1032 to be captured [See ¶-90]. The two contents are captured 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sharifi's entity capturing, Kwon's clipboard region, and Shim's copy menu to incorporate the teachings of Kim's multiple content capturing.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Kim's multiple content capturing would have predictably resulted in allowing a user to more quickly transmit content between applications.
As to claim 19, Sharifi, Kwon, and Shim do not disclose “displaying, responsive to reception of preset trigger instructions for M other multimedia resources, M floating windows in an overlapped form, wherein M is a positive integer no less than 2; displaying a first window number identifier on top of the M overlapped floating windows; 
On the other hand, Kim does teach “displaying, responsive to reception of preset trigger instructions for M other multimedia resources, M floating windows in an overlapped form, wherein M is a positive integer no less than 2; displaying a first window number identifier on top of the M overlapped floating windows; and sequentially displaying, responsive to reception of a second release instruction for the M floating windows in the target area, the M floating windows in the target area.”
Kim shows in Figs 10A-E that a plurality of content 1031 and 1032 can be captured [See ¶-130-134]. A user input (preset trigger instructions) on 452 shown in Fig 10D causes the content 1032 to be captured [See ¶-90]. The two contents are captured and displayed as overlapping thumbnails (floating windows in an overlapped form) in a floating window 450 shown in Fig 4D [See ¶-90, 96]. As shown in Fig 10E, a "2" is displayed to indicate the number of stored contents/thumbnails [See ¶-134]. The user may select the thumbnails 450, as shown in Fig 4D to display a share icon 442, shown in Fig 4E [See ¶-98-99]. When the user selects the share icon 442 (second release instruction), the thumbnails are transmitted to an application (target area) [See ¶-92]. The captured content is transmitted sequentially to the application (target area) [See ¶-93]. The receiving application displays the content [See ¶-94]. A skilled artisan would understand that the content would be displayed sequentially since it is transmitted separately and sequentially. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sharifi's entity capturing, Kwon's 
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Kim's multiple content capturing would have predictably resulted in allowing a user to more quickly transmit content between applications.
Claims 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al (US 20160117072 A1 thereafter "Sharifi"), in view of Kwon et al (US 20150026620 A1 thereafter "Kwon"), in view of Kim et al (US 20160062557 A1 thereafter "Kim"), in view of Abbey et al (US 20080059904 A1 thereafter "Abbey").
As to claim 4, Sharifi, and Kwon do not disclose “zooming in, responsive to reception of a first preset instruction for the first floating window in the target area, the first floating window, and performing background blurring on areas other than the first floating window.”
On the other hand, Kim does teach “zooming in, responsive to reception of a first preset instruction for the first floating window in the target area, the first floating window…”.
Kim discloses, as shown in Figs 4D, when a user selects a floating UI 450 (first floating window), the captured thumbnail image is enlarged as shown in Fig 4E [See ¶-98-99].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sharifi's entity capturing, and Kwon's clipboard region to incorporate the teachings of Kim's content viewing.

However, Sharifi, Kwon, and Kim do not teach "…performing background blurring on areas other than the first floating window."
On the other hand, Abbey does teach "…performing background blurring on areas other than the first floating window."
Abbey discloses an interface wherein when a window receives focus, the background windows and desktop (areas other than the first floating window) are blurred [See ¶-33-34]. Figs 7 and 8 show different levels of blurring [See ¶-35-36].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sharifi's entity capturing, Kwon's clipboard region, and Kim's content viewing to incorporate the teachings of Abbey's background blurring.
Motivation to do so would be to increase the focus on a main window and reducing visual clutter, as taught by Abbey [See ¶-34, 2].
As to claim 12, Sharifi, and Kwon do not disclose “zoom in, responsive to reception of a first preset instruction for the first floating window in the target area, the first floating window, and perform background blurring on areas other than the first floating window.”

Kim discloses, as shown in Figs 4D, when a user selects a floating UI 450 (first floating window), the captured thumbnail image is enlarged as shown in Fig 4E [See ¶-98-99].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sharifi's entity capturing, and Kwon's clipboard region to incorporate the teachings of Kim's content viewing.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Kim's content viewing would have predictably resulted in allowing the user to quickly and easily view the entire content. A skilled artisan would also understand that it would allow a user to confirm the content prior to parsing the text or sharing with another user, as taught by Kim [See ¶-98-99].
However, Sharifi, Kwon, and Kim do not teach "…performing background blurring on areas other than the first floating window."
On the other hand, Abbey does teach "…performing background blurring on areas other than the first floating window."
Abbey discloses an interface wherein when a window receives focus, the background windows and desktop (areas other than the first floating window) are blurred [See ¶-33-34]. Figs 7 and 8 show different levels of blurring [See ¶-35-36].

Motivation to do so would be to increase the focus on a main window and reducing visual clutter, as taught by Abbey [See ¶-34, 2].
Claims 5, 8, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al (US 20160117072 A1 thereafter "Sharifi"), in view of Kwon et al (US 20150026620 A1 thereafter "Kwon"), in view of Kim et al (US 20160062557 A1 thereafter "Kim").
As to claim 5, Sharifi, and Kwon disclose “displaying in a scrolling manner, responsive to reception of a window viewing instruction in the target area, floating windows held within the target area.”
On the other hand, Kim does teach “displaying in a scrolling manner, responsive to reception of a window viewing instruction in the target area, floating windows held within the target area.”
Kim discloses that Fig 5C shows that when multiple content are captured, they can be shown in a floating window (target area) [See ¶-103]. The thumbnails (floating windows) can be scrolled based on user input (window viewing instruction) to the window [See ¶-103].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sharifi's entity capturing, and Kwon's clipboard region to incorporate the teachings of Kim's content scrolling.

As to claim 8, Sharifi, and Kwon disclose “moving, responsive to reception of a fifth movement instruction for X other floating windows held in the target area, the X floating windows to the second page, and displaying the X floating windows on the second page in an overlapped form, wherein X is a positive integer no less than 2; displaying a third window number identifier on top of the X overlapped floating windows; and sending, responsive to reception of a fourth release instruction for the X overlapped floating windows, multimedia resources within the X overlapped floating windows to the recipient.”
On the other hand, Kim does teach “…displaying the X floating windows …in an overlapped form, wherein X is a positive integer no less than 2; displaying a third window number identifier on top of the X overlapped floating windows; and sending, responsive to reception of a fourth release instruction for the X overlapped floating windows, multimedia resources within the X overlapped floating windows to the recipient”.
Kim shows in Figs 10A-E that a plurality of content 1031 and 1032 can be captured [See ¶-130-134]. A user input (preset trigger instructions) on 452 shown in Fig 10D causes the content 1032 to be captured [See ¶-90]. The two contents are captured and displayed as overlapping thumbnails (floating windows in an overlapped form) in a floating window 450 shown in Fig 4D [See ¶-90, 96]. As shown in Fig 10E, a "2" is 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sharifi's entity capturing, and Kwon's clipboard region to incorporate the teachings of Kim's multiple content capturing and sharing.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Kim's multiple content capturing and sharing would have predictably resulted in allowing a user to more quickly share content with other users.
Sharifi, Kwon, and Kim do not explicitly teach "moving, responsive to reception of a fifth movement instruction for X other floating windows held in the target area, the X floating windows to the second page, and displaying the X floating windows on the second page…". (Emphasis added.)
However, Sharifi does teach that the user can navigate to other applications (fourth movement instruction) [See ¶-33, 49]. As shown in Fig 5, the floating overlay (floating window) is shown (moving) on interface 500 (second page) [See ¶-55]. It would have been obvious in view of the combined teachings to move the plurality of floating thumbnails taught by Kim to be displayed over the other applications (second page).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sharifi's entity capturing, Kwon's 
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Sharifi's movement to other applications would have predictably resulted in allowing the user to maintain access to captured content while performing other tasks.
As to claim 13, Sharifi, and Kwon disclose “display in a scrolling manner, responsive to reception of a window viewing instruction in the target area, floating windows held within the target area.”
On the other hand, Kim does teach “display in a scrolling manner, responsive to reception of a window viewing instruction in the target area, floating windows held within the target area.”
Kim discloses that Fig 5C shows that when multiple content are captured, they can be shown in a floating window (target area) [See ¶-103]. The thumbnails (floating windows) can be scrolled based on user input (window viewing instruction) to the window [See ¶-103].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sharifi's entity capturing, and Kwon's clipboard region to incorporate the teachings of Kim's content scrolling.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
As to claim 16, Sharifi, and Kwon disclose “move, responsive to reception of a fifth movement instruction for X other floating windows held in the target area, the X floating windows to the second page, and display the X floating windows on the second page in an overlapped form, wherein X is a positive integer no less than 2; display a third window number identifier on top of the X overlapped floating windows; and send, responsive to reception of a fourth release instruction for the X overlapped floating windows, multimedia resources within the X overlapped floating windows to the recipient.”
On the other hand, Kim does teach “…display the X floating windows …in an overlapped form, wherein X is a positive integer no less than 2; display a third window number identifier on top of the X overlapped floating windows; and send, responsive to reception of a fourth release instruction for the X overlapped floating windows, multimedia resources within the X overlapped floating windows to the recipient.”
Kim shows in Figs 10A-E that a plurality of content 1031 and 1032 can be captured [See ¶-130-134]. A user input (preset trigger instructions) on 452 shown in Fig 10D causes the content 1032 to be captured [See ¶-90]. The two contents are captured and displayed as overlapping thumbnails (floating windows in an overlapped form) in a floating window 450 shown in Fig 4D [See ¶-90, 96]. As shown in Fig 10E, a "2" is displayed to indicate the number of stored contents/thumbnails [See ¶-134]. The user may select the thumbnails 450, as shown in Fig 4D to display a share icon 442, shown 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sharifi's entity capturing, and Kwon's clipboard region to incorporate the teachings of Kim's multiple content capturing and sharing.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Kim's multiple content capturing and sharing would have predictably resulted in allowing a user to more quickly share content with other users.
Sharifi, Kwon, and Kim do not explicitly teach "move, responsive to reception of a fifth movement instruction for X other floating windows held in the target area, the X floating windows to the second page, and display the X floating windows on the second page…".  (Emphasis added.)
However, Sharifi does teach that the user can navigate to other applications (fourth movement instruction) [See ¶-33, 49]. As shown in Fig 5, the floating overlay (floating window) is shown (moving) on interface 500 (second page) [See ¶-55]. It would have been obvious in view of the combined teachings to move the plurality of floating thumbnails taught by Kim to be displayed over the other applications (second page).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sharifi’s entity capturing, Kwon’s clipboard region, and Kim’s floating thumbnail group to incorporate the teachings of Sharifi's movement to other applications.
.
Claims 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al (US 20160117072 A1 thereafter "Sharifi"), in view of Kwon et al (US 20150026620 A1 thereafter "Kwon"), in view of Wei et al (US 20150177954 A1 thereafter "Wei").
As to claim 6, Sharifi, and Kwon do not disclose "adjusting, responsive to reception of a third movement instruction for the first floating window in the target area, a display position of the first floating window in the target area."
On the other hand, Wei does teach "adjusting, responsive to reception of a third movement instruction for the first floating window in the target area, a display position of the first floating window in the target area."
Wei discloses that thumbnails in a share bar (target area) can be arranged in any order by a user [See ¶-42]. A thumbnail 212b (first floating window) is shown in the share bar, and is moved by the user (third movement instruction) to the left of thumbnail 212a [See ¶-42].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sharifi's entity capturing, and Kwon's clipboard region to incorporate the teachings of Wei's thumbnail rearrangement.

As to claim 14, Sharifi, and Kwon do not disclose "adjust, responsive to reception of a third movement instruction for the first floating window in the target area, a display position of the first floating window in the target area.”
On the other hand, Wei does teach "adjust, responsive to reception of a third movement instruction for the first floating window in the target area, a display position of the first floating window in the target area.”
Wei discloses that thumbnails in a share bar (target area) can be arranged in any order by a user [See ¶-42]. A thumbnail 212b (first floating window) is shown in the share bar, and is moved by the user (third movement instruction) to the left of thumbnail 212a [See ¶-42].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sharifi's entity capturing, and Kwon's clipboard region to incorporate the teachings of Wei's thumbnail rearrangement.
Motivation to do so would be to arrange the thumbnails in any desired order, as taught by Wei [See ¶-42].
Claims 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al (US 20160117072 A1 thereafter "Sharifi"), in view of Kwon et al (US 20150026620 A1 thereafter "Kwon"), in view of Kim et al (US 20160062557 A1 thereafter "Kim"), in view of Choi et al (KR 20140032536 A thereafter "Choi").
As to claim 7, Sharifi, and Kwon do not disclose “displaying in an overlapped form, responsive to reception of a window overlapping instruction in the target area, N 
On the other hand, Kim does teach “displaying in an overlapped form, … N floating windows held in the target area, wherein N is a positive integer no less than 2; displaying a second window number identifier at a specified position in the target area; … sending, responsive to reception of a third release instruction for the N overlapped floating windows, N multimedia resources stored within the target area to the recipient.”
Kim shows in Figs 10A-E that a plurality of content 1031 and 1032 can be captured [See ¶-130-134]. A user input (preset trigger instructions) on 452 shown in Fig 10D causes the content 1032 to be captured [See ¶-90]. The two contents are captured and displayed as overlapping thumbnails (floating windows in an overlapped form) in a floating window 450 shown in Fig 4D [See ¶-90, 96]. As shown in Fig 10E, a "2" is displayed to indicate the number of stored contents/thumbnails [See ¶-134]. The user may select the thumbnails 450, as shown in Fig 4D to display a share icon 442, shown in Fig 4E [See ¶-98-99]. When the user selects the share icon 442 (third release instruction), the thumbnails are transmitted to a device (recipient) [See ¶-92]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sharifi's entity capturing, and 
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Kim's multiple content capturing and sharing would have predictably resulted in allowing a user to more quickly share content with other users.
Sharifi, Kwon, and Kim do not explicitly teach "moving, responsive to reception of a fourth movement instruction for the N overlapped floating windows, the N overlapped floating windows from the target area to the second page…".
However, Sharifi does teach that the user can navigate to other applications (fourth movement instruction) [See ¶-33, 49]. As shown in Fig 5, the floating overlay is shown (moving) on interface 500 (second page) [See ¶-55]. It would have been obvious to move the plurality of floating thumbnails taught by Kim to be displayed over the other applications (second page).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sharifi's entity capturing, Kwon's clipboard region, and Kim's floating thumbnail group to incorporate the teachings of Sharifi's movement to other applications.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Sharifi's movement to other applications would have predictably resulted in allowing the user to maintain access to captured content while performing other tasks.
responsive to reception of a window overlapping instruction in the target area, N floating windows held in the target area…" (Emphasis added.)
On the other hand, Choi does teach "responsive to reception of a window overlapping instruction in the target area, N floating windows held in the target area…" (Emphasis added.)
Choi discloses an interface wherein a user can drag a pop-up window to another pop-up window (window overlapping instruction) in order to create a group window [See Pg 19, ¶-3]. Since Choi's teachings are applied to floating windows, a skilled artisan would understand that they can be applied in any screen area (target area).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sharifi's entity capturing, Kwon's clipboard region, and Kim's multiple content capturing and sharing to incorporate the teachings of Choi’s multiple content overlapping command.
Motivation to do so would be to allow a user to bundle a plurality of pop-up windows, and control them, as taught by Choi [See Pg 19, ¶-6].
As to claim 15, Sharifi, and Kwon do not disclose “display in an overlapped form, responsive to reception of a window overlapping instruction in the target area, N floating windows held in the target area, wherein N is a positive integer no less than 2; display a second window number identifier at a specified position in the target area; move, responsive to reception of a fourth movement instruction for the N overlapped floating windows, the N overlapped floating windows from the target area to the second page; and send, responsive to reception of a third release instruction for the N 
On the other hand, Kim does teach “display in an overlapped form, … N floating windows held in the target area, wherein N is a positive integer no less than 2; display a second window number identifier at a specified position in the target area; … send, responsive to reception of a third release instruction for the N overlapped floating windows, N multimedia resources stored within the target area to the recipient.”
Kim shows in Figs 10A-E that a plurality of content 1031 and 1032 can be captured [See ¶-130-134]. A user input (preset trigger instructions) on 452 shown in Fig 10D causes the content 1032 to be captured [See ¶-90]. The two contents are captured and displayed as overlapping thumbnails (floating windows in an overlapped form) in a floating window 450 shown in Fig 4D [See ¶-90, 96]. As shown in Fig 10E, a "2" is displayed to indicate the number of stored contents/thumbnails [See ¶-134]. The user may select the thumbnails 450, as shown in Fig 4D to display a share icon 442, shown in Fig 4E [See ¶-98-99]. When the user selects the share icon 442 (third release instruction), the thumbnails are transmitted to a device (recipient) [See ¶-92]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sharifi's entity capturing, and Kwon's clipboard region to incorporate the teachings of Kim's multiple content capturing and sharing.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
Sharifi, Kwon, and Kim do not explicitly teach "move, responsive to reception of a fourth movement instruction for the N overlapped floating windows, the N overlapped floating windows from the target area to the second page…".
However, Sharifi does teach that the user can navigate to other applications (fourth movement instruction) [See ¶-33, 49]. As shown in Fig 5, the floating overlay is shown (moving) on interface 500 (second page) [See ¶-55]. It would have been obvious to move the plurality of floating thumbnails taught by Kim to be displayed over the other applications (second page).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sharifi's entity capturing, Kwon's clipboard region, and Kim's floating thumbnail group to incorporate the teachings of Sharifi's movement to other applications.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Sharifi's movement to other applications would have predictably resulted in allowing the user to maintain access to captured content while performing other tasks.
However, Sharifi, Kwon and Kim do not teach "responsive to reception of a window overlapping instruction in the target area, N floating windows held in the target area…" (Emphasis added.)
responsive to reception of a window overlapping instruction in the target area, N floating windows held in the target area…" (Emphasis added.)
Choi discloses an interface wherein a user can drag a pop-up window to another pop-up window (window overlapping instruction) in order to create a group window [See Pg 19, ¶-3]. Since Choi's teachings are applied to floating windows, a skilled artisan would understand that they can be applied in any screen area (target area).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sharifi's entity capturing, Kwon's clipboard region, and Kim's multiple content capturing and sharing to incorporate the teachings of Choi’s multiple content overlapping command.
Motivation to do so would be to allow a user to bundle a plurality of pop-up windows, and control them, as taught by Choi [See Pg 19, ¶-6]. 
As to claim 20, Sharifi, and Kwon do not disclose “displaying in an overlapped form, responsive to reception of a window overlapping instruction in the target area, N floating windows held in the target area, wherein N is a positive integer no less than 2; displaying a second window number identifier at a specified position in the target area; moving, responsive to reception of a fourth movement instruction for the N overlapped floating windows, the N overlapped floating windows from the target area to the second page; and sending, responsive to reception of a third release instruction for the N overlapped floating windows, N multimedia resources stored within the target area to the recipient.”

Kim shows in Figs 10A-E that a plurality of content 1031 and 1032 can be captured [See ¶-130-134]. A user input (preset trigger instructions) on 452 shown in Fig 10D causes the content 1032 to be captured [See ¶-90]. The two contents are captured and displayed as overlapping thumbnails (floating windows in an overlapped form) in a floating window 450 shown in Fig 4D [See ¶-90, 96]. As shown in Fig 10E, a "2" is displayed to indicate the number of stored contents/thumbnails [See ¶-134]. The user may select the thumbnails 450, as shown in Fig 4D to display a share icon 442, shown in Fig 4E [See ¶-98-99]. When the user selects the share icon 442 (third release instruction), the thumbnails are transmitted to a device (recipient) [See ¶-92]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sharifi's entity capturing, and Kwon's clipboard region to incorporate the teachings of Kim's multiple content capturing and sharing.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Kim's multiple content capturing and sharing would have predictably resulted in allowing a user to more quickly share content with other users.

However, Sharifi does teach that the user can navigate to other applications (fourth movement instruction) [See ¶-33, 49]. As shown in Fig 5, the floating overlay is shown (moving) on interface 500 (second page) [See ¶-55]. It would have been obvious to move the plurality of floating thumbnails taught by Kim to be displayed over the other applications (second page).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sharifi's entity capturing, Kwon's clipboard region, and Kim's floating thumbnail group to incorporate the teachings of Sharifi's movement to other applications.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Sharifi's movement to other applications would have predictably resulted in allowing the user to maintain access to captured content while performing other tasks.
However, Sharifi, Kwon and Kim do not teach "responsive to reception of a window overlapping instruction in the target area, N floating windows held in the target area…" (Emphasis added.)
On the other hand, Choi does teach "responsive to reception of a window overlapping instruction in the target area, N floating windows held in the target area…" (Emphasis added.)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sharifi's entity capturing, Kwon's clipboard region, and Kim's multiple content capturing and sharing to incorporate the teachings of Choi’s multiple content overlapping command.
Motivation to do so would be to allow a user to bundle a plurality of pop-up windows, and control them, as taught by Choi [See Pg 19, ¶-6]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Mon – Fri: 9:00am – 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

	/ROBERTO BORJA/
Examiner, Art Unit 2173